Citation Nr: 0002281	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-05 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes, including entitlement 
to an extra-schedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT


1.  The veteran was born in July 1946.  He completed the 
eighth grade, and last worked in 1994 as a trash hauler and 
common laborer.

2.  The veteran's principal innocently acquired disabilities 
are degenerative arthritis of the right elbow, rated 10 
percent disabling, and degenerative arthritis of the cervical 
spine rated as 10 percent disabling.  The combined 
nonservice-connected disability evaluation is 20 percent.

3.  The veteran's innocently acquired disabilities do not 
preclude him from securing and following a substantially 
gainful occupation consistent with his age, education, and 
occupational experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met  38 U.S.C.A. 
§§ 1502(a), 1521(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342(a), 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for a permanent and total disability rating for pension 
purposes is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a). The Board is satisfied that 
all relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1). A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).  See 38 
U.S.C.A. § 1502(a) (defining permanent and total disability); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

Total permanent disability for pension purposes is determined 
under three separate regulations.  Under 38 C.F.R. § 4.15, 
permanent total disability occurs when there is a schedular 
rating total of 100 percent pursuant to the schedule of 
ratings or when one of the following conditions exist: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.

Under 38 C.F.R. § 4.17, a veteran may establish permanent and 
total disability without a combined 100 percent schedular 
evaluation by proving he has a lifetime impairment precluding 
him from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502.  However, if there is only 
one disability under these circumstances, it must be ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to seventy percent or more.  If 
the veteran is considered permanently and totally disabled 
under these criteria, he is then awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective 
basis.  Under this standard, if the veteran is unemployable 
due to his disabilities, age, education, occupational 
background and other factors, he may be considered 
permanently and totally disabled for pension purposes.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

The veteran's innocently acquired disabilities are 
degenerative arthritis of the right elbow and cervical spine.  
Each disability has been assigned a 10 percent rating.  The 
combined evaluation is 20 percent.

A.  Right Elbow

During a February 1998 VA examination, the examiner reported 
that the veteran had tenderness over the olecranon process of 
the right elbow with normal range of motion.  His reflexes 
were equal and active.  X-rays of the right elbow showed 
minor degenerative changes of the right elbow without 
evidence of any acute fracture.  A diagnosis of multiple 
symptomatic complaints was entered by the examiner.  In this 
case, the RO has assigned the veteran's degenerative 
arthritis of the right elbow a 10 percent evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  For 
purposes of rating the veteran's right elbow disability for 
entitlement to a non-service connected pension, the Board 
will assume that the appellant is right hand dominant 
notwithstanding any medical evidence to the contrary.  

Diagnostic Code 5003 provides that, when documented by X-
rays, arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint involved, 
in this case, 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 
5207 and 5208 (1999).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability will 
be assigned when there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbation's.  Painful motion due to arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Lichtenfels v. Derwinski;; 1 
Vet. App. 484, 488 (1991).

In accordance with Diagnostic Code 5205, a 40 percent 
evaluation is warranted for favorable ankylosis of the elbow 
of the major extremity between 90 and 70 degrees.  In 
accordance with Diagnostic Code 5206, a 10 percent disability 
evaluation will be assigned where there is limitation of 
flexion of the major forearm to 100 degrees.  A 20 percent 
evaluation will be assigned where there is evidence of 
limitation of flexion of the major forearm to 90 degrees.  
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5207, 
limitation of extension of the major forearm to either 45 or 
60 degrees warrants a 10 percent evaluation.  Limitation of 
extension to 75 degrees in the major forearm warrants a 20 
percent evaluation.  Finally, flexion limited to 100 degrees 
and extension to 45 degrees in the major forearm warrants a 
20 percent evaluation pursuant to Diagnostic Code 5208.

In this case, as the medical evidence of record reflects that 
the veteran has a full range of motion of the right forearm, 
there is no evidence of either favorable ankylosis of the 
right elbow between 90 and 70 degrees, limitation of flexion 
of the forearm to 90 degrees, or limitation of extension of 
the forearm to 75 degrees.  Hence, while February 1998 x-rays 
showed minor degenerative changes at the right olecron, and 
while Diagnostic Code 5003 provides for a 10 percent rating 
based on x-ray evidence of arthritis, in the absence of a 
greater limitation of motion a higher evaluation is not 
warranted.

Although the veteran had tenderness over the olecranon 
process of the right elbow, during a February 1998 VA 
examination, there was no objective evidence of severe pain, 
incoordination on use, or diffuse atrophy due to pain such 
that a higher rating based on pain would be warranted.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206; 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999).

B.  Degenerative Arthritis of the Cervical Spine

The RO has awarded a 10 percent disability evaluation to the 
degenerative arthritis of the cervical spine pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted above, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In this case, 38 C.F.R. § 4.71a, Diagnostic Codes 
5287 and 5290 are the pertinent codes.  Pursuant to Code 
5287, a 30 percent evaluation will be assigned for favorable 
ankylosis of the cervical spine.  Diagnostic Code 5290, 
provides that a slight limitation of the cervical spine 
warrants a 10 percent evaluation.  A moderate limitation of 
motion of the cervical spine warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a.  

The February 1998 VA medical examination report reflects that 
the veteran complained of pain in the back of his neck, and 
during the examination he complained of tenderness on 
palpation.  Notably, however, on goniometer testing his 
measurements were normal.  X-rays of the cervical spine 
showed some degenerative changes, but no evidence of any 
acute fractures.  The examiner entered a diagnosis of 
multiple symptomatic complaints.  As the veteran had normal 
cervical motion when tested with a goniometer, the Board is 
of the opinion that neither ankylosis nor a moderate 
limitation of cervical motion have been demonstrated, and 
that an evaluation in excess of 10 percent is not warranted 
pursuant to either Diagnostic Code 5287 or 5290.  Thus, the 
10 percent rating based on X-ray evidence of arthritis of the 
cervical spine pursuant to Code 5003 is appropriate.

Significantly, while the veteran had tenderness on palpation 
of the cervical spine during a February 1998 VA examination, 
that same examination report was devoid of any competent 
evidence of such symptomatology as diffuse atrophy, fatigue 
or incoordination as would be expected to be associated with 
painful pathology warranting a rating higher than that 
currently assigned.  DeLuca.  Accordingly, these regulations 
do not provide a basis for an increased rating for the 
cervical spine disability.

Therefore, consistent with the foregoing discussion, the 
Board has determined that the ratings currently assigned for 
the veteran's innocently acquired nonservice-connected 
disabilities are, in each instance, proper.  Therefore, the 
20 percent combined nonservice- connected rating assigned in 
consideration of these disabilities is appropriate.  Given 
the foregoing consideration (and assuming for discussion 
purposes that each of the veteran's non-service connected 
disabilities is permanent in accordance with 38 C.F.R. § 
4.17), the veteran's disabilities are objectively determined 
not to be representative of a total schedular evaluation in 
accordance with 38 C.F.R. § 4.15. Nor has the veteran been 
shown to have the permanent loss of use of his hands, feet or 
eyes in accordance with the criteria set forth in 38 C.F.R. § 
4.15.  Accordingly, on the basis of the objective "average 
person" standard of review, a permanent and total disability 
rating is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. §§ 
4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated at 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  As the veteran's 
disabilities have been rated as set forth above, and since 
none of his disabilities have been rated as at least 40 
percent disabling, the veteran cannot be considered 
permanently and totally disabled on this basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2)(1999).  
With respect to the subjective factors bearing on his 
possible entitlement to pension benefits such as age, 
education, and occupational background, the Board notes that 
the veteran was born in July 1946, that he has an eighth 
grade education, and occupational experience as a trash 
hauler and laborer.  He last worked in 1994.  Although the 
appellant's elbow and knee disorders may make it more 
difficult for him to pursue employment involving heavy 
physical labor, the Board does not find that his age, 
disabilities, and work history render him unemployable in all 
occupations that are consistent with his age, education and 
occupational experience.  See VanHoose v. Brown, 4 Vet. App. 
361 (1993) (stating that the question of unemployability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment).  

In his Notice of Disagreement, received in April 1998, the 
veteran claimed that the VA had not considered his alcoholism 
or education/occupational background with respect to his 
pension claim.  The record shows that during the February 
1998 VA examination, the veteran had been diagnosed as having 
alcoholism by history.  However, the law provides that 
unemployability for pension purposes must be based on 
innocently acquired disabilities such as those evaluated 
above and not on disability resulting from the veteran's own 
willful misconduct.  See 38 U.S.C.A. § 1521.  In these 
circumstances, alcohol dependence, if shown, would be willful 
misconduct which may not be considered in determining his 
eligibility for pension benefits.  38 C.F.R. § 3.301(c)(2) 
(1999).

Finally, the veteran's representative requested in a November 
1999 written argument that the veteran should be reexamined 
because the VA examiner in February 1998 indicated that he 
was deferring a diagnosis and that a subsequent diagnosis was 
never entered.  The Board is of the opinion that 
notwithstanding the vague entry by the examiner of 
"diagnosis deferred," the examination was adequate for 
properly rating the veteran's non-service connected 
disabilities in determining the level of the appellant's 
impairment with respect to his claim for a non-service 
connected pension.   In this respect, the veteran has not 
presented any competent evidence that he suffers from a 
disorder which was not diagnosed in February 1998, or 
competent evidence that the diagnosis which was deferred or 
undiagnosed would support a permanent and total disability 
evaluation based on individual unemployability.  Therefore, 
as "the 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim," Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992), the Board finds that 
no further development is in order.

In summary, the Board concludes that the veteran is not 
entitled to a permanent and total disability rating for non-
service connected pension purposes.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.17.  The Board 
has considered 38 U.S.C.A. § 5107(b), but does not find that 
there is relative equipoise of the evidence such that doubt 
must be resolved in the veteran's favor.


ORDER

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

